DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:
“two recesses” in claim 2 should read –two of the recesses--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recite “a distribution chamber”. It is unclear if the “distribution chamber” is same or different than the one recited in claim 1.
For examination purposes, “a distribution chamber” is construed as –one or more of the distribution chambers--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-16 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP 2006-177637 A).
Regarding claim 1, Hashimoto discloses a plate-and-shell heat exchanger (10, Fig. 1) comprising a shell (housing 11) and a plurality of heat transfer plates (plates 21, Fig. 4 that form a plate stack 12) within the shell, said plates forming fluidly connected first cavities for providing a first fluid flow path for a first fluid flow (flow space in a plate stack formed by plates 21 for a water flow from inlet 22 to outlet 23) and the shell forming a second cavity in which the plates are arranged and providing a second fluid flow path for a second fluid flow (flow space between the water flow in the plates 21 and inside the housing 11 for a hot air flow from inlet 15 to outlet 16) separated from the first fluid flow path by the plates, wherein the first fluid flow path leads through inlet (hole 80, Fig. 4) and outlet plate openings (hole 85, Fig. 4) between adjacent plates and the second fluid flow path leads through second inlet (see annotated figure below) and outlet openings of the shell (see annotated figure below), wherein at least some of the plates comprise one or more inlet recesses located between the inlet plate opening and the second inlet opening and comprise one or more outlet recesses located between the outlet plate opening and the second outlet opening (see annotated figure below, the inlet recesses are horizontally between inlet plate opening 80 and second inlet opening; the outlet recesses are horizontally between outlet plate opening 85 and second outlet opening), and wherein the plates are symmetric about a cross sectional line of the heat exchanger extending orthogonal to a cross sectional line reaching from the inlet to outlet plate openings (the plates 21 are symmetric to the “cross sectional line” in the annotated figure below, which is orthogonal to centerline X1), wherein the one or more inlet and outlet recesses form distribution chambers (the trapezoidal areas shown in annotated figure below, for shell side air flow into and exit from the plate stack 12) having a length measured along a cross sectional line of the heat exchanger extending orthogonal to the cross sectional line reaching from the inlet to outlet plate openings (“a length” may be a length of a section of the distribution chambers along a horizontal direction of Fig. 4), and wherein the length of the distribution chambers are less than a maximum width of the plates measured along the cross sectional line of the heat exchanger extending orthogonal to the cross sectional line reaching from the inlet to outlet plate openings (“a maximum width” may be the horizontal distance between two sides 67, the section length is smaller than the distance between the sides 67).

    PNG
    media_image1.png
    713
    777
    media_image1.png
    Greyscale

Regarding claim 2, Hashimoto further discloses wherein at least some of the plates comprise two recesses close to one of the inlet or outlet plate openings and the second inlet or outlet opening (the two inlet recesses are close to outlet plate openings and second inlet opening; the two outlet recesses are close to inlet plate openings and second outlet opening, see annotated figure above).
Regarding claim 3, Hashimoto further discloses wherein at least some of the plates comprise two inlet recesses and two outlet recesses (the plates have two inlet and outlet recesses at edges of the plates 21, see the annotated figure above).
Regarding claim 4, Hashimoto further discloses wherein two inlet recesses and the second inlet opening are positioned in one distribution chamber of the heat exchanger (see the annotated figure above, the distribution chamber has two inlet recesses and an end of the second inlet opening), said distribution chamber extending along a section of the heat exchanger which spans an angle smaller than 120°, wherein the angle is measured from the intersection of the cross sectional line extending orthogonal to the cross sectional line reaching from the inlet to outlet plate openings and the cross sectional line reaching from the inlet to outlet plate openings in a cross-sectional view of the heat exchanger (see the annotated figure below, the angle of a lateral side of the trapezoid from the intersection is less than 120°).

    PNG
    media_image2.png
    664
    716
    media_image2.png
    Greyscale

Regarding claim 6, Hashimoto further discloses wherein at least one of the inlet and/or outlet recesses comprise at least one straight portion and/or at least one concave curved portion and/or at least one convex curved portion (examiner noted that “at least one” and “and/or” are interpreted so that the recited elements “straight portion”, “concave curved portion” and “convex curved portion” may be singular or plural, and the recess includes any or all of these singular or plural elements. Hashimoto discloses the recesses have a straight portion).
Regarding claim 7, Hashimoto further discloses wherein at least two inlet and/or two outlet recesses are provided and designed to form a distribution chamber (the trapezoidal area in annotated figure above) of a u-shaped cross section (the trapezoidal area has the two lateral sides and a shorter parallel side forming a u-shaped in the cross-sectional view).
Regarding claim 8, Hashimoto further discloses wherein the height of the distribution chamber measured from the plates to the shell is smaller than twice the height of the plate openings (see the annotated figure below, the height of the chamber and the height of the stack of openings are about the same, thus the height of the distribution chamber is smaller than twice the height of the plate openings; and the height of the chamber is measured from the plate stack 12 with plates 21 to the shell).

    PNG
    media_image3.png
    401
    572
    media_image3.png
    Greyscale

Regarding claim 9, Hashimoto further discloses wherein the plates are symmetrical about two axes in a cross-sectional view of the heat exchanger (the plates 21 as shown in Fig. 4 and the annotated figure 4 above are symmetrical to both the centerline X1 and the ”cross sectional line”).
Regarding claim 10, Hashimoto further discloses wherein the plates are symmetrical about the two axes being respectively the cross sectional line of the heat exchanger (”cross sectional line” in the annotated figure 4 above) extending orthogonal to the cross sectional line reaching from the inlet to outlet openings, and about said line reaching from the inlet to outlet openings (centerline X1 through the plater openings).
Regarding claim 11, Hashimoto further discloses wherein the plates are interconnected in pairs at their outer rim (see Fig. 2, the pairs of the plates 1 are connected at edges 65).
Regarding claim 12, Hashimoto further discloses wherein the at least some of the plates comprising the one or more inlet recesses and the one or more outlet recesses are positioned symmetrically within the shell (the heat exchanger 10 as shown in Fig. 1 has the plates 21 provided and positioned symmetrically in the housing 11) such that two distribution chambers formed by the inlet and outlet recesses are of equal size and shape (one chamber between inlet 15 and 60a and another chamber between outlet and 60b are equal in size and shape, see Fig. 1 and the annotated figure above).
Regarding claim 13, Hashimoto further discloses a heat transfer plate for a plate-and-shell heat exchanger according to claim 1 (see a single plate 21 in Fig. 4).
Regarding claim 14, wherein the two inlet recesses partially surround the inlet plate opening and the two outlet recesses partially surround the outlet plate opening (the recesses only provided on left and right sides of the openings 80 and 85).
Regarding claims 15 and 16, please see the rejection of claim 4 above.
Regarding claim 22, Hashimoto discloses a plate-and-shell heat exchanger comprising a shell and a plurality of heat transfer plates within the shell, said plates forming fluidly connected first cavities for providing a first fluid flow path for a first fluid flow and the shell forming a second cavity in which the plates are arranged and providing a second fluid flow path for a second fluid flow separated from the first fluid flow path by the plates, wherein the first fluid flow path leads through inlet and outlet plate openings between adjacent plates and the second fluid flow path leads through second inlet and outlet openings of the shell (see rejection of claim 1 above),
wherein at least some of the plates comprise at least one recess located (see the recesses in the annotated figure above) between one of the inlet and outlet plate openings and one of the second inlet or outlet openings (the inlet recesses are horizontally between inlet plate opening 80 and second inlet opening; the outlet recesses are horizontally between outlet plate opening 85 and second outlet opening), wherein the cross sections of the recesses formed in the plates closer to the second inlet or outlet openings are larger than the cross sections of the recesses formed in the plates farther from the second inlet or outlet openings (see annotated figure below, the cross-sections of the recesses closer to the second inlet and outlet openings are larger than the cross-sections of the recesses farther from the second inlet and outlet openings).

    PNG
    media_image4.png
    441
    714
    media_image4.png
    Greyscale

Regarding claim 23, please see the rejection of claim 1 above.
Regarding claim 24, Hashimoto further discloses wherein the recesses formed in the plates closer to the second inlet and outlet openings are larger than the recesses formed in the plates farther from the second inlet and outlet openings (see annotated figure in claim 22 above, the recesses closer to the second inlet and outlet openings are wider than the recesses farther from the second inlet and outlet openings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2006-177637 A) in view of Brieden (DE 4313505 A1).
Regarding claim 5, Hashimoto further discloses two distribution sections offset from each other by 180° (see the box from inlet 15 to openings 60a; and from openings 60b to outlet are offset by an angle of 180°).
Hashimoto fails to disclose two distribution sections separated from each other by guiding sections, said guiding sections comprising curved outer portions, which align with an inner wall of the shell.
Brieden discloses two distribution sections (section from inlet 7 to heat exchanger 4; and from heat exchanger 4 to outlet 8) separated from each other by guiding sections (X, Fig. 2), said guiding sections comprising curved outer portions (see end of seal 10 is curved at top connecting the corrugated side 9 of housing 1, see Figs. 2 and 5), which align with an inner wall of the shell (the curved seal 10 is aligned with the groove of the side 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided two distribution sections separated from each other by guiding sections, said guiding sections comprising curved outer portions, which align with an inner wall of the shell in Hashimoto as taught by Brieden in order to prevent bypassing air flow outside the heat exchanger.
Regarding claim 21, Hashimoto discloses a plate-and-shell heat exchanger comprising a shell and a plurality of heat transfer plates within the shell, said plates forming fluidly connected first cavities for providing a first fluid flow path for a first fluid flow and the shell forming a second cavity in which the plates are arranged and providing a second fluid flow path for a second fluid flow separated from the first fluid flow path by the plates, wherein the first fluid flow path leads through inlet and outlet plate openings between adjacent plates and the second fluid flow path leads through second inlet and outlet openings of the shell (see rejection of claim 1 above),
 	wherein at least some of the plates comprise two recesses (see the recesses in the annotated figure above), each recess located between one of the inlet and outlet plate openings and one of the second inlet or outlet openings (the inlet recesses are vertically between inlet plate opening 80 and second inlet opening; the outlet recesses are vertically between outlet plate opening 85 and second outlet opening), wherein the two recess form two distribution chambers (see annotated figure above). 
Hashimoto fails to disclose wherein the plate portions between the two distribution chambers form guiding sections having curved outer portions which align with an inner wall of a curved portion of the shell.
Brieden discloses wherein the plate portions between the two distribution chambers form guiding sections (section between inlet and outlet ends of the heat exchanger 4) having curved outer portions (end of seal 10 curved at top X, Fig. 2) which align with an inner wall of a curved portion of the shell (the curved seal 10 is aligned with the groove of the side 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plate portions between the two distribution chambers form guiding sections having curved outer portions which align with an inner wall of a curved portion of the shell in Hashimoto as taught by Brieden in order to prevent bypassing air flow outside the heat exchanger.
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new ground of rejection of Hashimoto discloses a length of distribution chamber may be measured on a shorter side of the distribution chamber along the specified cross-sectional line and is shorter the entire width of the heat exchanger.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763